Exhibit 10.1

 

FINAL VERSION

 

FORM OF

 

———————————————————————————————————————

AGREEMENT OF CERTAIN SHAREHOLDERS

 

BETWEEN

 

MERHAV AMPAL ENERGY LIMITED

 

AND

 

MERHAV (M.N.F.) LIMITED

AND

MERHAV AMPAL ENERGY HOLDINGS LP

 

originally dated as of August 1, 2006

as amended and restated [    ] 2007

———————————————————————————————————————

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page(s)

ARTICLE I DEFINITIONS

2

 

 

ARTICLE II NOMINEE ARRANGEMENT

4

2.1

Ownership and Benefits

4

2.2

Capital Calls; Additional Shares

5

2.3

Registration

6

2.4

Benefits of Article II

6

 

 

ARTICLE III TRANSFER OF SHARES

4

3.1

Restrictions on Transfer

6

3.2

Tag Along Right

6

 

 

ARTICLE IV BOARD OF DIRECTORS; SHAREHOLDER VOTING AGREEMENTS

7

4.1

Designation of Directors

7

4.2

Voting Agreements

7

4.3

Shareholder Meetings

8

 

 

ARTICLE V MISCELLANEOUS

9

5.1

Governing Law

9

5.2

Consent to Jurisdiction

9

5.3

Remedies

9

5.4

Severability

9

5.5

Interpretation

9

5.6

Costs and Expenses

10

5.7

Notices

10

5.8

Counterparts

11

5.9

Entire Agreement

11

5.10

No Third Party Rights; Assignment

11

5.11

Waivers and Amendments

11

 

 

ii

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

AGREEMENT OF CERTAIN SHAREHOLDERS

AMENDED AND RESTATED AGREEMENT OF CERTAIN SHAREHOLDERS (this “Agreement”), dated
[       ], 2007, between Merhav (m.n.f) Limited, a company organized under the
laws of the State of Israel (“Merhav”); and Merhav Ampal Energy Limited, a
company organized under the laws of the State of Israel (“Ampal Energy”) and
Merhav Ampal Energy Holdings LP, a limited partnership registered under the laws
of the State of Israel (the "Partnership") (each, a “Party” and, collectively,
the “Parties,” and together with any other person that becomes party hereto, the
“Shareholders”).

RECITALS

WHEREAS, Merhav and Ampal Energy entered into that certain Omnibus Agreement,
dated as of December 1, 2005, pursuant to which Ampal Energy purchased from
Merhav the beneficial interest in 1,200 normal shares of the outstanding capital
stock of East Mediterranean Gas. Co. S.A.E., an Egyptian Company (“EMG”) from
Merhav;

WHEREAS, on [insert date] Ampal Energy exercised its option to purchase an
additional 2,760 shares of EMG in accordance with the terms of that certain
Stock Purchase Agreement (the “Original Stock Purchase Agreement”), dated as of
August 1, 2006, between Merhav and Ampal Energy;

WHEREAS, pursuant to the Original Stock Purchase Agreement, Merhav sold to Ampal
Energy 2,760 shares (the “New EMG Shares”) of EMG Stock;

WHEREAS, as a condition to Ampal Energy’s purchase of the New EMG Shares
pursuant to the Original Stock Purchase Agreement, Merhav had agreed, among
other things, to grant Ampal Energy (a) tag along rights with respect to any
sale of the shares of EMG Stock held by Merhav (the “Merhav Shares”) at the time
of such transfer; and (b) the right to consult with Merhav regarding the
appointment of the Merhav Directors, all as was set out in the “Agreement of
Certain Shareholders” entered into by Ampal Energy and Merhav on August 1, 2006
(the “Original Shareholders’ Agreement”).

WHEREAS, pursuant to Article 43 of the Statutes of EMG, as amended, a General
Assembly of the Shareholders of EMG (“General Assembly”) must convene annually
during the three months following the end of EMG’s fiscal year, which fiscal
year ends on December 31st;

WHEREAS, pursuant to Article 21 of the Statutes of EMG, as amended, there are
currently two members representing Merhav currently serving (the “Appointed
Directors”) on the Board of Directors of EMG (the “Board”);

WHEREAS, at the meeting of the General Assembly held on March 13, 2006, Merhav
designated Messrs. Yossef A. Maiman and Nimrod Novik as the Appointed Directors
and

 

 

--------------------------------------------------------------------------------

 

Messrs. Yossef A. Maiman and Nimrod Novik are, as of the date hereof, the
current Appointed Directors;

WHEREAS, pursuant to a stock purchase agreement, dated [       ], (the "Merhav
Stock Purchase Agreement") Merhav has sold to the Partnership, [       ] shares
of EMG Stock and pursuant to a stock purchase agreement, dated [       ] (the
"Ampal Stock Purchase Agreement") Ampal Energy has transferred to the
Partnership, [       ] shares of EMG Stock;

WHEREAS, as of the date hereof, the Partnership legally and beneficially owns
[    ] shares of EMG Stock representing o% of the issued and outstanding capital
stock of EMG (such shares, together with any subsequent shares of EMG Stock
acquired by the Partnership, the "Partnership Shares");

WHEREAS, as of the date hereof, Merhav beneficially owns [      ] shares of EMG
Stock, such shares representing [     ]% of the issued and outstanding capital
stock of EMG;

WHEREAS, as of the date hereof, Ampal Energy owns [     ] shares (together with
any subsequent shares of EMG Stock acquired by Ampal Energy, the “Ampal Shares”)
such shares representing o% of the issued and outstanding capital stock of EMG;

WHEREAS, Merhav, Ampal and various entities which are partners in the
Partnership have signed an agreement dated [     ], 2007 titled "Framework
Agreement" (the "Framework Agreement")        

WHEREAS, as a condition to the closing of the transactions contemplated by the
Framework Agreement, Merhav and Ampal Energy have agreed with the Partnership to
amend and restate the Original Shareholders’ Agreement and to join the
Partnership as a party to such amended and restated agreement as set out herein;

NOW, THEREFORE, in consideration of the aforesaid premises and of the mutual
representations, warranties and covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Shareholders hereby agree as follows:

ARTICLE I

DEFINITIONS

The following terms shall have the following meanings for purposes of this
Agreement:

“Affiliate” means (a) with respect to any Person (other than an individual), a
person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such person, where
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of a Person, whether through
the ownership of voting securities, by contract, as trustee or executor, or
otherwise and (b) with respect to any individual, any relative or spouse of such
Person, or any relative of such spouse, who has the same home as such Person.

 

2

 

--------------------------------------------------------------------------------

 

“Agreement” has the meaning set forth in the Preamble.

“Ampal Energy” has the meaning set forth in the Preamble.

“Ampal Shares” has the meaning set forth in the Recitals.

“Ampal Stock” means the Class A Stock, par value $1.00 per share, of
Ampal-American Israel Corporation, a New York corporation.

“Appointed Directors” has the meaning set forth in the Recitals.

“Board” has the meaning set forth in the Recitals.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in New York City on
Israel.

“Egyptian Law” means any law (including common law), statute, statutory
instrument, code, ordinance, regulation, directive, legally binding rule, decree
or other legally enforceable obligation imposed by a court or other entity of
the Arab Republic of Egypt.

“EMG Organizational Documents” means (i) the Decree of the General Authority for
Investment and Free Zones No. 1020 of 2000 Regarding Authorization for the
Establishment of East Mediterranean Gas Company an Egyptian Joint Stock Company
According to the Special Free Zones System, as amended from time to time, (ii)
the Statutes of East Mediterranean Gas Company an Egyptian Joint Stock Company
According to the Special Free Zones System, as may be amended from time to time
and (iii) any other document or instrument relating to the formation or
governance of EMG.

“EMG Stock” means the normal shares of East Mediterranean Gas. Co. S.A.E., an
Egyptian Company.

“Exercise Notice” has the meaning set forth in Section 3.2(b).

“Exercise Period” has the meaning set forth in Section 3.2(b).

“General Assembly” has the meaning set forth in the Recitals.

“Lien” means any mortgage, pledge, hypothecation, charge, assignment, deposit
arrangement, encumbrance, security interest, lien, fiduciary assignment and any
security or similar agreement of any kind or nature whatsoever.

“Merhav Shares” has the meaning set forth in the Recitals.

“Merhav” has the meaning set forth in the Preamble.

“New EMG Shares” has the meaning set forth in the Recitals.

“Offer” has the meaning set forth in Section 3.2(a).

 

3

 

--------------------------------------------------------------------------------

 

“Offer Notice” has the meaning set forth in Section 3.2(a).

“Omnibus Agreement” has the meaning set forth in the Recitals.

“Original Stock Purchase Agreement” has the meaning set forth in the Recitals.

“Parties” has the meaning set forth in the Preamble.

“Partnership Shares” has the meaning set forth in the Recitals.

“Party” has the meaning set forth in the Preamble.

“Person” means an individual, corporation, partnership, trust, limited liability
company, a branch of any legal entity, unincorporated organization, joint stock
company, joint venture, association or other entity, or any government, or any
agency or political subdivision thereof.

“Shareholders” has the meaning set forth in the Preamble.

“Statutes of EMG” means the Statutes of East Mediterranean Gas Company An
Egyptian Joint Stock Company According to the Special Free Zones System, as
amended from time to time.

“Stock Purchase Agreements” means the Original Stock Purchase Agreement, the
Merhav Stock Purchase Agreement and the Ampal Stock Purchase Agreement.

“Transfer” means, whether voluntary or involuntary, any transfer, assignment
(including any fiduciary assignment), conveyance and sale.

“Transferee” has the meaning set forth in Section 2.1(a).

 

ARTICLE II

NOMINEE ARRANGEMENT

2.1          Ownership and Benefits. To the extent that the Ampal Shares have
not been registered in the name of Ampal Energy on the books and records of EMG,
Merhav shall act as nominee on behalf of Ampal Energy with respect to the Ampal
Shares and agrees as follows:

(a)          Merhav and Ampal Energy hereby agree that the Ampal Shares shall,
subject to Section 2.3, be held in the name of Merhav, but that the economic and
all other beneficial interests in and to the Ampal Shares (including the right
to direct the votes of the Ampal Shares) shall belong at all times to Ampal
Energy for all purposes whatsoever. Merhav and Ampal Energy agree that all the
benefits associated with the Ampal Shares shall at all times be solely those of
Ampal Energy, and that Merhav shall have no beneficial right whatsoever to the
Ampal Shares. All dividends and other distributions with respect to the Ampal
Shares shall belong to

 

4

 

--------------------------------------------------------------------------------

 

Ampal Energy.

(b)          Merhav agrees to take any action with respect to the Ampal Shares
(including, without limitation, with respect to the voting, sale, pledge or
other disposition of the Ampal Shares) as shall be requested from time to time
by Ampal Energy, to the extent permissible by the constituent documents of EMG
and otherwise in accordance with this Agreement.

(c)          The Parties hereby agree that Merhav will establish a bank account
(the “Bank Account”) with a bank mutually acceptable to the parties (the “Bank”)
in its name, and that Merhav, as legal holder of the Ampal Shares, shall
instruct EMG to remit any and all dividends and distributions with respect to
all shares of EMG held by Merhav to the Bank Account. Merhav hereby agrees that
it shall not, without the consent of Ampal Energy, instruct EMG to remit
dividends and other distributions payable on the Ampal Shares to any account
other than the Bank Account. Merhav shall instruct the Bank (such instructions
to be changed only by joint notification to the Bank from Ampal Energy and
Merhav) to immediately transfer to Ampal Energy such part of any dividends or
distributions or other money received in the Bank Account, which is attributable
and/or paid with respect to the Ampal Shares. The parties will use their
commercially reasonable efforts to have the Bank acknowledge the agreement set
forth in this Paragraph 2.1(c).

(d)          In the event Merhav receives any dividends or distributions or
other money in respect of the Ampal Shares, which was not remitted to Ampal
Energy in accordance with Section 2.1(c), such distributions and moneys shall
belong to Ampal Energy and shall be remitted to Ampal Energy by Merhav promptly
upon receipt.

2.2          Capital Calls; Additional Shares. (a) Each of Ampal Energy and
Merhav hereby covenants to pay and contribute to EMG (in the case of Ampal
Energy, either directly or through payment to Merhav) its pro rata share of the
amounts required to be paid by shareholders of EMG pursuant to EMG’s constituent
documents or other agreements between EMG and its shareholders or among EMG’s
shareholders. Merhav shall notify Ampal Energy of any such capital calls no more
than two (2) Business Days following receipt by nominee of a capital call from
EMG. In the event Merhav does not intend to make such required capital
contribution it shall so notify Ampal Energy of such intention reasonably in
advance of the due date for such capital contribution so as to permit Ampal
Energy to make such capital contribution in accordance with this Section 2.2(a).

(b)          In the event Merhav has notified Ampal Energy that it will not make
a required capital contribution, the parties hereby agree that Ampal Energy may
elect to make such capital contribution on behalf of Merhav, and Merhav shall
cooperate and take all necessary action to cause such capital contribution to be
made with the funds provided by Ampal Energy. In the event Ampal Energy does
make such capital contribution, without any further action necessary, Merhav
hereby assigns to Ampal Energy the beneficial ownership of such number of
additional shares of Merhav Stock for its own account equal to the quotient
determined (x) the amount paid by Ampal Energy with respect to such capital call
(less the amount attributable to the Ampal Shares) divided by (y) the weighted
average of the Purchase Price Per Share set forth in the Stock Purchase
Agreement and the purchase price per share of EMG Stock set forth in the Omnibus
Agreement. Merhav shall provide any other instruments or documents reasonably

 

5

 

--------------------------------------------------------------------------------

 

requested by Ampal Energy to evidence any transfer or assignment of Merhav
Shares hereunder. Any additional Merhav Shares transferred hereunder shall be
subject to the same restrictions on transfer set forth in Section 2.1(a) of the
Omnibus Agreement.

2.3          Registration. At any time upon the request of Ampal Energy, Merhav
shall promptly take all necessary actions to transfer on the register of EMG in
accordance with the constituent documents of EMG and Egyptian Law, the full
valid legal title to the Ampal Shares, free and clear of any Liens. Merhav shall
be responsible for any transfer, stamp or similar taxes in connection with such
transfer. Merhav hereby represents and warrants that no consent or approval
(including, without limitation, any signature or other document) of EMG or any
other Person is necessary for the registration of the Ampal Shares in the name
of Ampal on the books and records of EMG (other than notifying the General
Authority for Investments and Free Zones and subject to the requirements of the
General Authority for Investments and Free Zones). Merhav, in consideration of
the undertakings herein and in the Stock Purchase Agreement, hereby authorizes
Ampal Energy to execute any documents necessary or advisable in the name of, and
on behalf of, Merhav that are required for the transfer of legal title of the
Ampal Shares to Ampal Energy on the book and records of EMG.

2.4          Benefits of Article II. The provisions of this Article II are
solely binding upon and for the benefit of Merhav and Ampal and no other
Shareholder shall have any rights or obligations under this Article II.

ARTICLE III

TRANSFER OF SHARES

3.1          Restrictions on Transfer

(a)          Other than to its another Shareholder or an Affiliate thereof ,
none of the Shareholders may Transfer any of its shares of EMG Stock to any
Person (a “Transferee”) except as hereinafter provided or as provided in the
Stock Purchase Agreement to which such Shareholder is a party.

(b)          As a condition to the consummation of any Transfer to a Transferee,
a transferring Shareholder shall cause such Transferee to sign a counterpart to
this Agreement and agree to be bound by the same terms to which such
transferring Shareholder is bound under this Agreement, other than those terms
contained in 4.1.

3.2          Tag Along Right

(a)          If at any time after the date hereof, a Shareholder (the
“Transferring Party”) desires to Transfer some or all of the Shares of EMG held
by the Transferring Party, and the Transferring Party shall have obtained a bona
fide written offer from an unrelated third-party proposed Transferee (an
“Offer”), the Transferring Party shall promptly deliver to the other
Shareholders (the “Offerees”) a written notice (an “Offer Notice”), enclosing a
copy of the Offer, offering each Offeree the right, during a period of 45 days
after deliver of the Offer Notice (the “Exercise Period”), to sell a portion of
its shares of EMG Stock in such Offer to such Transferee

 

6

 

--------------------------------------------------------------------------------

 

on the same terms and conditions as set forth in such Offer, up to an amount of
such number of shares equal to the product of (A) the number of shares of EMG
Stock subject to the Offer and (B) a fraction, the numerator of which is the
number of shares of EMG Stock owned by the Offeree and the denominator of which
is the aggregate number of shares of EMG Stock owned by the Transferring Party
and all Offerees electing to participate in such sale. The number of shares to
be sold by the Transferring Party to such Transferee shall be reduced by the
number of shares of EMG Stock to be sold by each Offeree hereunder.

(b)          Any election to sell made by an Offeree hereunder shall be made by
written notice during the Exercise Period from such Offeree to the Transferring
Party.

(c)          Any Transfer by an Offeree pursuant to this Section 2.2 shall be
for the purchase price and on the terms and conditions set forth in the related
Offer, and the closing thereof shall be concurrent with the Transfer by the
Transferring Party.

(d)          In the event that an Offeree does not elect to sell pursuant to
this Section 2.2, or does not respond during the Exercise Period, then the
Transferring Party shall have the right to consummate the Transfer of its Shares
of EMG Stock in accordance with the terms of the Offer during the 180-day period
following the expiration of the Exercise Period relating to such Offer, provided
that such unrelated third Party Transferee shall undertake to be bound by the
provisions of this Agreement.

ARTICLE IV

BOARD OF DIRECTORS; SHAREHOLDER VOTING AGREEMENTS

4.1          Designation of Directors. With regards to the appointment of the
Appointed Directors, the Parties agree that (x) prior to the appointment or
re-appointment of any Appointed Director, Merhav shall have consulted with Ampal
Energy regarding such appointment or re-appointment (y) one of the Appointed
Directors shall be appointed on the instructions of the Partnership, and (z) in
the event that Merhav ceases to hold any shares of EMG Stock, the Shareholders
shall appoint or re-appoint the Appointed Directors, as necessary and from time
to time, only after such appointee has received the approval of Shareholders
representing greater than 50% of the shares of EMG Stock held by all of the
Shareholders. To the extent that for any reason Merhav ceases to be entitled to
appoint the Appointed Directors, the Shareholders (and if different, the
Parties) shall use reasonable efforts to reach agreement with the other
shareholders of EMG that the Shareholders shall be entitled to appoint the
Appointed Directors and, in such circumstances, such appointment or
re-appointment shall be made only after such appointee has received the approval
of Shareholders representing greater than 50% of the shares of EMG Stock held by
all of the Shareholders

4.2          Voting Agreements.

(a)          The Parties agree that (x) each Shareholder shall not vote its
shares of EMG Stock, or (y) Merhav, if acting as nominee, shall not vote such
shares as nominee for such Shareholder in favor of any of the following actions
unless Shareholders holding at least the

 

7

 

--------------------------------------------------------------------------------

 

Minimum Percentage of the shares of EMG Stock held by all of the Shareholders
have voted in favor of such action:

(i)        any change in the purpose of EMG as stated in the EMG Organizational
Documents;

(ii)       any sale of all or substantially all of EMG’s assets or public
offering of EMG’s shares or securities;

(iii)       the merger or consolidation of EMG with any other party;

(iv)       the liquidation or dissolution of EMG;

(v)        any proposed amendment to the EMG Organizational Documents;

(vi)       any demand for additional capital from the shareholders of EMG;

(vii)       any request for special distributions from EMG;

(viii)      any change to EMG’s distribution policy (as described in the Stock
Purchase Agreements);

(ix)       any approval of any related party transaction of EMG;

(x)        any approval of a material agreement of EMG; or

(xi)       any approval of any issuance of new shares in EMG.

In this Section 4.2, the Minimum Percentage shall be 100 minus “X” (where “X” is
the percentage that 49% of the Partnership Shares constitutes out of the total
number of the shares of EMG Stock held by all of the Shareholders).

(b)          Notwithstanding the abovementioned in Section 4.2(a), if at any
time Mr. Yossef A. Maiman shall own, directly or indirectly (through entities
controlled by Mr. Yossef A. Maiman, where “control” means the holding of more
than 50% of the shares or rights to appoint directors or other rights of such
entity) shares of EMG Stock constituting 5% or less of the issued and
outstanding share capital of EMG, the Shareholders agree to vote their
respective shares of EMG Stock (including making shareholder proposals) as
directed by a vote of the majority of shares of EMG Stock held by the
Shareholders.

4.3          Shareholder Meetings. On ten day’s notice, any Shareholder may call
a meeting of shareholders for any purpose relating to EMG, this Agreement or the
Stock Purchase Agreement.

ARTICLE V

ADDITIONAL EMG SHARES

 

8

 

--------------------------------------------------------------------------------

 

5.1          Exercise of Pre-Emptive Right. In the event that the shareholders
of EMG are offered the right to contribute additional capital to EMG in return
for the issuance of additional EMG Stock (the "Additional Contribution"),
whether pursuant to the EMG Organizational Documents or otherwise, each
Shareholder shall notify the other Shareholders in writing within 45 days of the
Shareholders being informed of the right to make such Additional Contribution
(or if the time period determined by the EMG shareholders for such Additional
Contribution is shorter, at least 30 days in advance thereof) whether it intends
to participate in such Additional Contribution.

5.2          Excess Rights. To the extent a Shareholder does not wish to
exercise its right to participate in the Additional Contribution, the other
Shareholders shall be entitled to utilize the rights of such non-participating
Shareholder. To the extent that more than one Shareholder wishes to utilize such
excess rights, they shall be allocated among such Shareholders, pro rata to
their respective holdings of EMG Stock.

ARTICLE VI

MISCELLANEOUS

6.1          Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the internal laws of the State
of Israel without regard to its conflict of law principles.

6.2          Consent to Jurisdiction. The Parties hereby agrees that: (i) the
competent courts of the city of Tel Aviv-Jaffa shall have exclusive jurisdiction
to hear all disputes arising in connection with this Agreement and no other
courts shall have any jurisdiction whatsoever in respect of such disputes (ii)
such Party shall not make any venue objection with respect to any action
commenced in any such court; (iii) such Party may be served by registered or
certified mail, return receipt requested, addressed as provided in Section 6.7
hereof .

6.3          Remedies. It is expressly understood that the equitable remedies of
specific performance and injunction shall be available for the enforcement of
the covenants and agreements herein, and that the availability of these
equitable remedies shall not be deemed to limit any other right or remedy to
which any party to this Agreement would otherwise be entitled.

6.4          Severability. Each Section, subsection and clause of this Agreement
constitutes a separate and distinct undertaking, covenant or provision hereof.
In the event that any provision of this Agreement shall finally be determined to
be unlawful, such provision shall be deemed severed from this Agreement, but
every other provision of this Agreement shall remain in full force and effect.

6.5          Interpretation. Whenever used in this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, any noun
or pronoun shall be deemed to include the plural as well as the singular and to
cover all genders. Unless otherwise specified, words such as “herein”, “hereof”,
“hereby”, “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular Section or subsection of this

 

9

 

--------------------------------------------------------------------------------

 

Agreement, and references herein to “Articles” or “Sections” refer to Articles
or Sections of this Agreement. The headings in this Agreement are intended
solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.

6.6          Costs and Expenses. Each party shall bear its own expenses incurred
in connection with the negotiation, preparation, execution and closing of this
Agreement and the transactions provided for hereby.

6.7          Notices. All notices or other communications required or permitted
by this Agreement or any other Transaction Document shall be effective upon
receipt and shall be in writing and delivered personally or by overnight
courier, or sent by facsimile (with confirmation copies delivered personally or
by courier within three (3) business days), as follows:

If to Merhav, to:

Merhav (m.n.f) Ltd.

33 Havatzelet Hasharon Street

Herzlia, Israel

Attention: Mr. Yossef Maiman and Mr. Leo Malamud

Facsimile:+972-9-9501733

with copies to:

M. Firon & Co., Advocates and Notaries

16 Abba Hillel St.,

Ramat Gan, Israel

Attention: Adv. Eldad Firon and Adv. Nimrod Bashan

Facsimile: +972-3-7540011

If to Ampal Energy, to:

Merhav Ampal Energy Limited

c/o Ampal-American Israel Corp.

111 Arlozorov Street

Tel Aviv 62098 Israel

Attention: Yoram Firon

Facsimile:+972-3-6080101

with copies to:

Bryan Cave LLP

1290 Avenue of the Americas

New York, NY, USA 10019

Attention: Kenneth Henderson, Esq.

Facsimile: (212) 541-1357

 

10

 

--------------------------------------------------------------------------------

 

If to the Partnership, to:

 

Merhav Ampal Energy Holdings LP

c/o Ampal-American Israel Corp.

111 Arlozorov Street

Tel Aviv 62098 Israel

Attention: Yoram Firon

Facsimile:+972-3-6080101

 

with copies to:

 

Israel Infrastructure G.P., L.P.

48 Ahad Ha’am Street

Tel Aviv

65202

Attention: Yaron Kestenbaum

Facsimile: + 972-3-7110717

 

or to such other address as hereafter shall be furnished as provided in this
Section 6.7 by any Party to any other Party. If notice is to be given to another
Shareholder, such notice shall be sent to the address on the counterpart
signature page pursuant to which such Shareholder became party to this
Agreement. Any demand, notice or other communication given by personal delivery
shall be conclusively deemed to have been given on the day of actual delivery
thereof and, if given by facsimile, on the day of transmittal thereof if given
during the normal business hours of the recipient, and on the business day
during which such normal business hours next occur if not given during such
hours on any day.

6.8          Counterparts. This Agreement and may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

6.9          Entire Agreement. This Agreement sets forth the entire
understanding and agreement between the Parties as to the matters covered herein
and therein and supersede and replace any prior understanding, agreement or
statement of intent, in each case, written or oral, of any and every nature with
respect thereto.

6.10       No Third Party Rights; Assignment. Notwithstanding anything to the
contrary contained herein, this Agreement is intended to be solely for the
benefit of the Parties and is not intended to confer any benefits upon, or
create any rights in favor, of any person other than the Parties and shall not
be assignable without the prior written consent of the other Party.

6.11       Waivers and Amendments. No modification of or amendment to this
Agreement shall be valid unless in a writing signed by the Parties referring
specifically to this Agreement and stating the Parties’ intention to modify or
amend the same. Any waiver of any term or condition of this Agreement must be in
a writing signed by the Party sought to be charged with such waiver referring
specifically to the term or condition to be waived, and no such waiver shall be
deemed to constitute the waiver of any other breach of the same or of any other
term or condition of this Agreement.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

11

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO AGREEMENT OF CERTAIN SHAREHOLDERS]

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement of
Certain Shareholders as of the date first above written.

 

MERHAV AMPAL ENERGY LIMITED

 

 

By:__________________________________________

Name:

Title:

MERHAV (M.N.F) LIMITED

 

 

By:

Name:

Title:

MERHAV AMPAL ENERGY HOLDINGS LP

 

 

By:__________________________________________

Name:

Title:

 

12

 

 